DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on January 11, 2021 is acknowledged.  The traversal is on the ground(s) that the species are not patentably distinct since they do not have mutually exclusive characteristics.  This is found persuasive and therefore the restriction requirement submitted on November 10, 2020 has been withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim limitation “At least one machine-readable medium…” should be changed to “At least one non-transitory machine-readable medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mika et al. (US 2017/0304048).

Mika et al. discloses the claimed invention having:
1.    A system (e.g., elements 600/700/50) comprising: a stimulation circuit (e.g., via the disclosed processor that is configured to be in an operating mode, i.e. step 602) configured to generate a first pacing waveform during a first pacing period and a second pacing waveform during a second pacing period (e.g., via the disclosed use of setting the stimulation patterns, and to alternate the first and second pacing periods to provide pacing-based hypertension therapy to a heart of a patient to reduce patient blood pressure, wherein the first pacing waveform has a first atrioventricular (AV) delay and the second pacing waveform has a second AV delay longer than the first AV delay (e.g., via the use of the disclosed first and second stimulation setting(s) which may comprise more than two different settings, i.e. the AV delay); a signal receiver circuit (e.g., via the disclosed means of measuring one or more parameters that are sensed, i.e. step 604) configured to receive physiologic information from the patient; and an assessment circuit (e.g., via the disclosed controller 703) configured to determine one of the first or second pacing period for delivery to the patient using the received physiologic information {e.g., [0283]-[0287], [0292]-[0299], [0347]-[0353], [0371]-[0374] & (Figs 8-9 & 14)}.

2.    The system of claim 1, wherein the assessment circuit is configured to adjust the first or second pacing period using the received physiologic information (e.g., via the disclosed step 605, which adjusts the stimulation pattern, [0352]-[0358]).

3.    The system of claim 1, wherein the assessment circuit is configured to detect a patient condition using the received physiologic information, and to discontinue the first pacing period (e.g., when a ‘resting period’ provides ‘no application of pacing’) in response to a detected worsening patient condition (e.g., [0336]-[0338]).

4.    The system of claim 3, wherein the assessment circuit is configured to detect an arrhythmia of the patient using the received physiologic information, and to discontinue the first pacing period in response to a number of detected arrhythmias over a threshold time period (e.g., [0344]-[0346]).

5.    The system of claim 1, wherein the assessment circuit is configured to determine an arrhythmia metric (e.g., via the disclosed ‘cardiac event’) of the patient using the received physiologic information, and to adjust the first or second pacing period using the determined arrhythmia metric (e.g., [0257]-[0259]).

6.     The system of claim 1, wherein the assessment circuit is configured to determine a heart failure metric of the patient using the received physiologic information, and to adjust the first or second pacing period using the determined heart failure metric (e.g., [0257]-[0259]).

7.    (Original) The system of claim 1, wherein the signal receiver circuit is configured to receive third heart sound (S3) information and fourth heart sound (S4) information from the patient, and wherein the assessment circuit is configured to determine an indication of early-to-late ventricular-filling velocities (E/A ratio) using the S3 information and the S4 information, and to adjust the first or second pacing period using the determined E/A ratio (e.g. [0254]-[0256] & [0346]-[0352]).

8.    The system of claim 1, wherein the signal receiver circuit is configured to receive first heart sound (SI) information from the patient, and wherein the assessment circuit is configured to determine an indication of long-term impact of the first pacing period to the patient using SI information detected 


9.    The system of claim 1, wherein the signal receiver circuit is configured to receive first heart sound (SI) information and second heart sound (S2) information from the patient, and wherein the assessment circuit is configured to determine an SI metric and an S2 metric for the patient over the first and second pacing periods, and to adjust the first or second pacing periods to reduce the S2 metric without reducing the SI metric.

10.    The system of claim 1, wherein the assessment circuit is configured to, in response to the determined first or second pacing period, provide an indication to a user to adjust the pacing-based hypertension therapy to the patient ( [0332] & [0352]-[0358]).

11.    At least one machine-readable medium including instructions that, when performed by a medical device, cause the medical device to: generate a first pacing waveform during a first pacing period and a second pacing waveform during a second pacing period, and alternate the first and second pacing periods to provide pacing-based hypertension therapy to a heart of a patient to reduce patient blood pressure, wherein the first pacing waveform has a first atrioventricular (AV) delay and the second pacing waveform has a second AV delay longer than the first AV delay; receive physiologic information from the patient; and determine one of the first or second pacing period for delivery to the patient using the received physiologic information {e.g., [0283]-[0287], [0292]-[0299], [0347]-[0353], [0371]-[0374] & (Figs 8-9 & 14)}.



13.     The at least one machine-readable medium of claim 11, wherein the instructions, when performed by the medical device, cause the medical device to: detect a patient condition using the received physiologic information; and discontinue the first pacing period in response to a detected worsening patient condition (e.g., [0336]-[0338]). 

14.    The at least one machine-readable medium of claim 11, wherein the instructions, when performed by the medical device, cause the medical device to: detect an arrhythmia of the patient using the received physiologic information; and discontinue the first pacing period in response to a number of detected arrhythmias over a threshold time period (e.g., [0344]-[0346]).

15.    The at least one machine-readable medium of claim 11, wherein the instructions, when performed by the medical device, cause the medical device to: determine an arrhythmia metric of the patient using the received physiologic information, and to adjust the first or second pacing period using the determined arrhythmia metric (e.g., [0257]-[0259]).

16.    A method comprising: generating, using a stimulation circuit, a first pacing waveform during a first pacing period and a second pacing waveform during a second pacing period, and alternating the first and second pacing periods to provide pacing-based hypertension therapy to a heart of a patient to reduce patient blood pressure, wherein the first pacing waveform has a first atrioventricular (AV) delay 

17.    The method of claim 16, including: adjusting, using the assessment circuit, the first or second pacing period using the received physiologic information [0352]-[0358]).

18.    The method of claim 16, including: detecting, using the assessment circuit, a patient condition using the received physiologic information; and discontinuing the first pacing period in response to a detected worsening patient condition (e.g., [0336]-[0338]).

19.    The method of claim 18, including: detecting, using the assessment circuit, an arrhythmia of the patient using the received physiologic information; and discontinuing the first pacing period in response to a number of detected arrhythmias over a threshold time period (e.g., [0344]-[0346]).

20.    The method of claim 16, including: determining, using the assessment circuit, an arrhythmia metric of the patient using the received physiologic information; and adjusting, using the assessment circuit, the first or second pacing period using the determined arrhythmia metric (e.g., [0257]-[0259]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792